Cornish, J.,
concurring.
I have concurred in this opinion. I thin! it proper to add that the reader must not interpret the first paragraph of the syllabus as holding that representations made after a sale are never admissible as evidencing knowledge, intent or design on the part of the vendor. Of course, representations made after the sale could not have been an inducement to the purchase; but the false representation, repeated after the sale, for the purpose of lulling the purchaser into a sense of security, and to carry out and make more effectual the original plan or design, may well be .evidence to show fraudulent intent on the part of the vendor in making the original false representation which induced the purchase. In fact, a repetition of the falsehood, made -under circumstances where the person would be expected to tell the truth, renders it more likely that he made the false representation in the first instance. In this case our holding could well be based on the ground, not that the contract had not yet been fully executed when the false representation was repeated, but upon the ground that the repetition of the falsehood, under the circumstances when it was made, is itself evidence, making it more probable that the representation was made at the time alleged, and with fraudulent intent.